Citation Nr: 1440781	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-16 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a bilateral knee condition, to include degenerative joint disease (DJD).

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1962 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

In September 2012, the Veteran testified at a video conference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   


FINDINGS OF FACT

1.  In a March 1999 rating decision, the RO denied the Veteran's claim for service connection for left knee arthritis.  

2.  The Veteran did not initiate an appeal of the RO's decision within one year; nor was any new and material evidence received within a year.

3.  Additional evidence received since the RO's March 1999 rating decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection a left knee disability, and raises a reasonable possibility of substantiating the claim.  

4.  The evidence of record is at least in equipoise as to whether the Veteran's bilateral knee condition, diagnosed as DJD, is related to his active military service.


CONCLUSIONS OF LAW

1.  The March 1999 rating decision that denied entitlement to service connection for, left knee arthritis final.  38 U.S.C.A. §§ 7104, 7105(d) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.302, 20.1103 (2013). 

2. Since the March 1999 rating decision, new and material evidence has been received, the claim for a left knee disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for service connection for a right knee condition, diagnosed as DJD, are met.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection for a left knee condition, diagnosed as DJD, are met.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claims given the favorable nature of the Board's decision herein. Inasmuch as the determination below constitutes a full grants of the benefits sought, any error in notice or assistance is harmless.

New and Material Evidence

The Veteran seeks to reopen a previously denied claim of service connection for a left knee condition.  The RO reopened the Veteran's claim in the appealed October 2009 rating decision but denied the claim on the merits.

In general, RO decisions are final when they are not timely appealed.  See 38 U.S.C.A. § 7105.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Only evidence presented since the last final denial will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim.  Boggs v. Peake, 520 F.3d 1330, 1336 (2008).  A claim based upon the same factual basis may not be considered, unless the evidence supporting the Veteran's new theory of causation constitutes new and material evidence.  Id.  All theories of entitlement that pertain to the same disability, or same benefit, constitute the same claim.  Roebuck v. Nicholson¸ 20 Vet. App. 307, 313 (2007).

Since the March 1999 rating decision additional medical records have been associated with the record.  Specifically, a private opinions from Alpine Orthopedics from June 2009 and January 2011, a private physician statement from R.V.L. RPT DDS from June 2010, records from Bozeman Deaconess Hospital, records from the Montana State Prison system, and VA examinations from August 2009 and March 2011.  The private opinions from Alpine Orthopedics offer a positive nexus opinion.  The physicians from Alpine Orthopedics concluded that the Veteran's bilateral knee condition is related to service.  Prior to the adjudication of the March 1999 rating decision a positive nexus opinion was not associated with the record.  This nexus evidence, and the medical evidence offered which exhibits the extent of the Veteran's current disability, is new evidence which reasonably raises the possibility of substantiating the claim. 

The Board is not required to reopen a previously denied claim solely because the Veteran was afforded a VA examination in connection with his petition to reopen. See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007).  However, as the threshold for new and material evidence is "low", the Board finds that the evidence raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The evidence suggests a nexus to service which was an element the RO claimed was unsubstantiated in the prior final denial.  The Veteran's claim for service connection for a left knee condition is reopened. 





Service Connection Bilateral Knee Disability

Service connection may be granted for a disability resulting from an injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Any disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a); Wallin v. West, 11 Vet. App. 509, (1998); Allen v. Brown, 7 Vet. App. 439(1995).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for certain chronic diseases, if manifested to a compensable degree within one year following discharge from active military service.  38 C.F.R. §§ 3.307, 3.309.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  Evidence on an issue is in "approximate balance" when the evidence for an against a finding on that issue is "almost exactly or nearly equal" or "too close to call." Ortiz v. Principi, 274 F.3d 1361, 1364-1365 (Fed. Cir. 2001).

Bilateral Knee Disorder

The results of the Veteran's March 2011 VA examination shows a diagnosis for degenerative joint disease of the knees bilaterally.  This fulfills the current disability element of the Veteran's service connection claim.  A review of the Veteran's STRS shows that in August 1964 the Veteran had a long history of swelling to both knees.  In September 1964 the Veteran had continued complaints of swelling to his left knee.  The Veteran has consistently stated to medical professionals that he injured his left knee while playing football in service, and subsequently had to rely on his right knee more.  Thus the combination of lay statements, and STRs, fulfill the in-service element for the Veteran's claim for a bilateral knee disability. 

Available service treatment records are negative for complaints or findings related to knee arthritis, and there is also no medical evidence of arthritis within the one year presumptive period after service.  Also, the Veteran does not contend that he had arthritis in service or within one-year of his discharge from service.  Thus, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309(a).

There is conflicting evidence on the issue of nexus.  After a review of the Veteran's medical history both in-service and post service, a physician from Alpine Orthopedics determined in June 2009 that the Veteran's current degenerative bilateral knee disease is related to his injury that he suffered in-service in 1963 playing football.  An additional positive nexus opinion was submitted from a different physician from Alpine Orthopedics.  The physician stated that the Veteran was a patient of Alpine Orthopedics for over two years, had undergone bilateral total knee arthroplasties for significant degenerative disc disease.  The physician reviewed the Veteran's STRs and complaints in service.  The physician concluded that the Veteran's left knee became increasingly disabled which required reliance on the right knee, which likely caused overuse; the physician offered the opinion that it was more likely than not that the Veteran's current knee problems are related to his initial injuries from service in the U.S. Air Force.  The Veteran also contended, and the record reflects that the Veteran did not receive a separation examination, and therefore had no opportunity to reiterate his complaints of knee pain and swelling.

The Veteran underwent a VA examination in August 2009.  The examiner reviewed the Veteran's medical history, and statements regarding his disability, and conducted a physical examination with range of motion testing.  In determining a nexus opinion with regard to the Veteran's left knee, the examiner relied on normal X-Rays taken in-service, and that the Veteran stated that he continued to play sports after the date of his injury.  The examiner stated that the Veteran's left knee disability was not caused by isolated incidents in-service, and that the Veteran's disability is more likely due to the Veteran's continued athletic competition and his morbid obesity.  For the Veteran's right knee, the examiner stated that the Veteran did not have any treatment for his right knee until 1999, and also concluded that Veteran's right knee disability is more likely due to the Veteran's continued athletic competition and his morbid obesity then service.  A negative nexus opinion was reiterated by a VA examiner in March 2011, citing the same reasons as the August 2009 opinion; the March 2011 examiner also relied on the fact that knee arthritis is oftentimes multifactorial.

Therefore considering the totality of the evidence, including service treatment records documenting an initial knee injury in-service, VA records after service which show a continued bilateral knee disability, the Veteran's credible assertions of continuous symptomatology of a right knee disability since service, and the private physicians' positive nexus opinions, the Board finds that the evidence is at least equipoise on the question of nexus, between the Veteran's current bilateral knee disability and service.  While the Board notes the negative VA opinions which provide a well-reasoned medical explanation, see, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the private physician opinions are just as well reasoned based on a full review of the Veteran, and are of equal weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Resolving reasonable doubt in the Veteran's favor, the claim of service connection for a bilateral knee condition, diagnosed as DJD, is granted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

As new and material evidence has been presented, the claim of service connection for a left knee disability is reopened.  

Entitlement to service connection for a right knee condition, diagnosed as DJD, is granted.

Entitlement to service connection for a left knee condition, diagnosed as DJD, is granted.




____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


